Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-34 are objected to because of the following informalities: Regarding claim 1, a broad interpretation of “one or more remote units” is --- one remote unit ---, therefore, the limitation “each of the one or more remote units” corresponds to “each of the one remote unit”, which is vague and unclear. The same remark applies to claims  3-7, 12, 15-17, 19-23, 28-29 and 31. Further, “each respective remote unit of the one or more remote units” in claims 15, 31 and “respective remote unit of the one or more remote units” in claims 16, 31 are also vague and unclear.
 Appropriate correction is required.

                                  Allowable subject matter
3.	Claims 1-34 would be allowable if rewritten or amended to overcome the objection(s), set forth in this Office action.

                                 Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465